         Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 1 of 9 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 DERVAIL D. PICKENS, individually,
 and on behalf of all others similarly
 situated,

       Plaintiff,                                        Case No. 1:20-cv-02933

 v.

 WALMART INC. D/B/A WALMART
 PHARMACY,


 Defendant.

                                   CLASS ACTION COMPLAINT

         NOW COMES, DERVAIL D. PICKENS, individually, and on behalf of all others

similarly situated, through his undersigned counsel, complaining of WALMART INC. D/B/A

WALMART PHARMACY, as follows:

                                     NATURE OF THE ACTION

         1.         Plaintiff brings this action seeking damages as well as injunctive relief for

Defendant’s violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et

seq.

         2.         “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).




                                                    1
       Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 2 of 9 PageID #:2




                                    JURISDICTION AND VENUE


        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

        5.      /DERVAIL D. PICKENS (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Chicago, Illinois.

        6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        7.      WALMART INC. D/B/A WALMART PHARMACY (“Defendant”) is a

corporation organized and existing under the laws of Delaware. Defendant is a prominent

multinational retail corporation.

        8.      Defendant maintains its principal place of business in Bentonville, Arkansas.

        9.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

        10.     Defendant conducts business in the State of Illinois and is registered with the

Illinois Secretary of State.

                                    FACTUAL ALLEGATIONS

        11.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone numbers ending in 8332 and 8935.

        12.     At all times relevant, Plaintiff’s numbers ending in 8332 and 8935 were assigned

to a cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

        13.     Plaintiff was assigned the cellular telephone number ending in 8332 from late 2018

to January 2020.

        14.     Plaintiff was assigned the cellular telephone number ending in 8935 from February

2020 through the present.
                                                  2
      Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 3 of 9 PageID #:3




       15.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       16.     Starting in November 2019, Plaintiff began receiving telephone calls from

“Walmart Pharmacy” to his cellular phone number ending in 8332.

       17.     At no point in time did Plaintiff order any pharmaceuticals from Defendant.

       18.     Most of the calls placed by Defendant were automated prerecorded calls.

       19.     Upon answering some of Defendant’s calls, Plaintiff was greeted with a

prerecorded message stating this is a call from “Walmart Pharmacy trying to reach Andrew to

remind you of your pick up.”

       20.     Plaintiff is not “Andrew” and does not know anyone by the name of “Andrew.”

       21.     Some of Defendant’s prerecorded messages further stated “please press 1 if you

would no longer wish to receive these calls.”

       22.     In an effort to compel the misguided calls to cease, Plaintiff pressed “1” on multiple

occasions during the calls that he answered.

       23.     Despite Plaintiff pressing “1” on multiple occasions, Defendant’s calls persisted.

       24.     In other answered calls, Plaintiff was greeted with a prerecorded message stating:

         “Hi this is Walmart Pharmacy calling with a message for Andrew. We are calling
         to let you know you have a few prescriptions ready for refill. The fastest way to
         refill is on the Walmart app. To refill by phone, please call us at 708-229-0892
         and we will be happy to help. To opt out of further messages, you can call us at
         1-800-201-0593. Thanks for choosing Walmart, have a great day.”

       25.     In calls that Plaintiff did not answer, Defendant would leave prerecorded

voicemails similar to the ones described above.

       26.     Defendant also placed phone non-prerecorded calls to Plaintiff in which Plaintiff

was able to speak to a live representative.

                                                  3
       Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 4 of 9 PageID #:4




        27.     During one live call, Plaintiff answered the phone and was greeted by a

representative employed by Defendant.

        28.     Plaintiff advised Defendant’s representative that he has been receiving calls from

Defendant attempting to reach an “Andrew.”

        29.     Plaintiff advised Defendant’s representative that (1) he does not have a business

relationship with Defendant, (2) he is not Andrew, nor does he know an Andrew; and (3) he has

previously requested the calls cease by pressing “1” on numerous occasions.

        30.     In response, Defendant’s representative assured Plaintiff that he would not receive

future calls.

        31.     Despite the assurances from Defendant’s representative, Defendant continued its

misguided calls.

        32.     Astonishingly, Defendant’s phone calls persisted even after Plaintiff changed his

telephone number from the number ending in 8332 to the new number ending in 8935.

        33.     Plaintiff never provided his new number ending in 8935 to Defendant and does not

know how Defendant obtained his new number.

        34.     In total, Defendant placed no less than fifty (50) phone calls to Plaintiff’s cellular

phone numbers ending in 8332 and 8935 utilizing a prerecorded voice without Plaintiff’s consent.

        35.     Defendant’s misguided calls have invaded Plaintiff’s privacy and have caused

Plaintiff actual harm, including but not limited to, aggravation that accompanies unsolicited

robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

wear and tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular

telephone, temporary loss of use of Plaintiff’s cellular phone, loss of battery charge, loss of

concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

                                                  4
       Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 5 of 9 PageID #:5




Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.

       36.     Due to Defendant’s refusal to comply with Plaintiff’s requests that the calls cease,

Plaintiff was forced to retain counsel to compel the phone calls to cease.

                                    CLASS ALLEGATIONS

       37.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       38.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

       All persons residing in the United States: (a) to whom Defendant or a third party
       acting on Defendant’s behalf, placed or caused to be placed, a call, (b) directed to
       a number assigned to a cellular telephone service or a service for which the called
       party is charged for the call, but not assigned to the individual that Defendant was
       attempting to contact, (c) using an artificial or prerecorded voice, (d) at any time in
       the period that begins four years before the date of the filing of the original
       complaint through the date of class certification.

       39.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

its parents have a controlling interest and its current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Putative Class; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released.

A.     Numerosity



                                                 5
       Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 6 of 9 PageID #:6




        40.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        41.     Upon information and belief, Defendant made phone calls to thousands of

consumers who fall into the definition of the Putative Class.

        42.     Members of the Putative Class can be objectively identified from the records of

Defendant and any affiliated vendors to be gained through targeted discovery.

B.      Commonality and Predominance

        43.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

C.      Typicality

        44.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as a result of Defendant’s conduct.

D.      Superiority and Manageability

        45.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

        46.     The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

        47.     By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

        48.     Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.      Adequate Representation

                                                    6
         Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 7 of 9 PageID #:7




         49.      Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         50.      Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         51.      Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                            COUNT I:
         Violations of the Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                   (On behalf of Plaintiff and members of the Putative Class)

         52.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

         53.      Defendant placed or caused to be placed no less than fifty (50) non-emergency

calls, from November 2019 through the present, to Plaintiff’s cellular telephone numbers utilizing

an artificial or prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. § 227

(b)(1)(A)(iii).

         54.      As pled above, Defendant used an artificial or prerecorded voice which

automatically played upon Plaintiff answering the call or upon the call reaching Plaintiff’s

voicemail.

         55.      Upon information and belief, Defendant does not maintain an effective system to

process consumer opt outs and/or cease requests.

         56.      Specifically, as pled above, Plaintiff repeatedly requested the calls cease by

pressing “1” as prompted and by requesting that the calls cease during a call with a live

representative.

         57.      As pled above, Plaintiff was harmed by Defendant’s unlawful phone calls.

                                                     7
       Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 8 of 9 PageID #:8




       WHEREFORE, Plaintiff, on behalf of himself and the members of the Putative Class,

request the following relief:

           A. an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

           B. an order finding that Defendant violated the TCPA;

           C. an order enjoining Defendant from placing further violating calls to consumers;

           D. an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;

           E. an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

           F. an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.




                                                 8
      Case: 1:20-cv-02933 Document #: 1 Filed: 05/18/20 Page 9 of 9 PageID #:9




Dated: May 18, 2020                                Respectfully submitted,

                                                    DERVAIL D. PICKENS

                                                   By: /s/ Mohammed O. Badwan

                                                      /s/ Victor T. Metroff

                                                   Mohammed O. Badwan, Esq.
                                                   Victor T. Metroff, Esq.
                                                   Joseph S. Davidson, Esq.
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   (630) 575-8180
                                                   mbadwan@sulaimanlaw.com
                                                   vmetroff@sulaimanlaw.com
                                                   jdavidson@sulaimanlaw.com

                                                   Counsel for Plaintiff




                                         9
